Exhibit 10.3

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into as of the 5th
day of August 2014 by and between Neonode Inc. (the “Company”), and David
Brunton (“Consultant”).

 

1. GENERAL INFORMATION

 

Consultant served as the Company’s Chief Financial Officer, Vice President,
Finance, Treasurer and Secretary until his resignation effective August 15,
2014. The Company desires to enter into this Agreement with Consultant, as an
independent contractor, to perform services as described below for the Company.
Consultant is willing to perform such services, on terms set forth more fully
below beginning on August 15, 2014 with the Company (“Commencement Date’).

 

2. SERVICES AND COMPENSATION

 

(a) Services: Consultant shall provide the following services: support for
regulatory filings, administrative, strategic and operations assistance for the
Company’s chief financial officer (collectively the “Services”).

 

(b) Compensation: Company agrees to pay at a rate of $3,333.32 per month for the
Services of up to forty (40) hours per month.

 

(c) Benefits: Consultant acknowledges and agrees, and it is the intent of the
parties hereto, that Consultant receives no employee benefits from the Company,
either as an independent contractor or employee; except that the Company will
pay compensation and third-party benefit costs, as stated herein, until
Consultant’s 65th birthday. Consultant will request monthly reimbursement COBRA
payments through the Company’s normal expense report request procedure. If
Consultant is reclassified by a state or federal agency or court as an employee
for tax or other purposes, Consultant will become a non-benefit employee and
will receive no benefits from the Company, except those mandated by state or
federal law, even if by the terms of the benefit plans or programs of the
Company in effect at the time of such reclassification Consultant would
otherwise be eligible for such benefits. In the event Company terminates this
Agreement, the Company will continue to pay in full Consultant’s monthly COBRA
medical and dental benefit until Consultant’s 65th birthday.

 

3. INDEPENDENT CONTRACTOR STATUS

 

It is expressly agreed and understood that Consultant will be performing
Services under this Agreement as an independent contractor for Company and that
neither Consultant nor any employee, representative, agent or subcontractor of
Consultant is an employee or agent of Company. Consultant shall not hold out
himself as an employee, agent, partner or joint venturer of Company. Consultant
will provide his own equipment and materials as may be required to perform the
Services, will perform the Services at a location of his choice, will set his
own schedule for performing the Services (subject to interim and final deadlines
for the delivery of work product as may from time to time be stated by Company),
and will not be subject to the direction or control of Company in conjunction
with his performance of the Services (subject to specifications to be stated by
Company from time to time relating to the end work product). Consultant will be
solely responsible for all withholding and payment of taxes and similar charges
related to the compensation paid hereunder, as well as any applicable insurance,
including, but not limited to, any worker's compensation. Company will report
all payments to Consultant hereunder via a Form 1099.

 

 

 

 



4. LIMITATION OF LIABILITY

 

Company’s liability to Consultant for the Services is expressly limited to
paying Consultant the compensation provided for in this Agreement. Except as
arising from Company’s willful breach of this Agreement or willful misconduct by
Company, Company will not be liable to Consultant for any special,
consequential, incidental or punitive damages of any kind under or related to
this Agreement, whether arising in contract, tort or otherwise, and whether or
not Company had knowledge of the possibility of any such damages.

 

5. NO THIRD PARTY VIOLATION; INDEMNITY

 

Consultant represents and warrants that his performance of the Services and the
delivery of all work product rendered pursuant to this Agreement will not
violate any legal or contractual obligation that Consultant has to any third
party (including, but not limited to, copyright, trademark and patent rights),
and that Consultant has the absolute right to generate and distribute, for
Company’s commercial use, any and all work product rendered pursuant to this
Agreement. Consultant hereby agrees to indemnify, defend and hold harmless
Company from any and all claims by any third parties against Company that may in
any way relate to or arise from any alleged or actual breach by Consultant of
the representations and warranties contained in this paragraph.

 

6. CONFLICTING OBLIGATIONS; NO INSIDER TRADING

 

(a) Consultant certifies that Consultant has no outstanding agreement or
obligation that would preclude Consultant from complying with the provisions
hereof, and further certifies that Consultant will not enter into any such
conflicting Agreement during the term of this Agreement.

 

(b) Consultant is aware of the restrictions imposed by federal securities laws
on the purchase or sale of the Company’s securities by any person who has
received material non-public information from or on behalf of the Company and on
the communication of such information to any other person when it is reasonably
foreseeable that such other person may purchase or sell the Company’s securities
while in possession of such information. Consultant agrees to comply with these
restrictions.

 

 

 

 

 

7. INTELLECTUAL PROPERTY

 

All work product created or generated by Consultant under this Agreement is the
sole and exclusive property of Company, including, but not limited to, original
works, derivative works, branding, logos, marks, products, services, processes,
equipment, code, images and files (collectively, “Intellectual Property”). All
right, title and interest in the Intellectual Property shall vest absolutely in
Company, which shall be entitled, so far as the law permits, to the exclusive
use thereof. Notwithstanding the foregoing, for the sake of clarity and
completeness, Consultant assigns to Company all right, title and interest,
present and future, anywhere in the world in copyright and in any other rights
in the Intellectual Property in respect of all of Consultant’s work performed
pursuant to this Agreement. Consultant further hereby waives all moral rights as
author under applicable law, and agrees and undertakes that at any time during
or after the termination of this Agreement, he will execute such deeds or
documents and do all such acts and things as Company may deem necessary or
desirable to substantiate its rights to the Intellectual Property, including for
the purpose of obtaining letters patent or other privileges in all such
countries as Company may require.

 

8. CONFIDENTIALITY OBLIGATIONS OF CONSULTANT

 

Consultant acknowledges that in rendering Services to Company, Consultant will
receive information that Company regards as confidential (“Confidential
Information”). Confidential Information incorporates information or material
which is not generally available to or used by others, or the utility or value
of which is not generally known or recognized as standard practice, whether or
not the underlying details are in the public domain, including: (a) information
or material which relates to inventions, technological developments, “know-how”,
purchasing, accounting, merchandising, or licensing, (b) trade secrets as
defined under applicable law, (c) software in various stages of development
(source code, object code, documentation, diagrams, flow charts), designs,
drawings, specifications, models, data, and customer information, and (d) any
information regarding customers, pricing, employees or other matter of the type
which Company treats as proprietary or designates as confidential, whether or
not owned or developed by Company. Consultant agrees to receive and hold
Confidential Information with no less than a commercially reasonable degree of
care, not to disclose Confidential Information to any person or entity not a
party to this Agreement, and not to use any Confidential Information for the
benefit of Consultant or any third party. Consultant's obligations under this
paragraph 8 shall survive and continue with respect to each item of Confidential
Information after the termination of this Agreement.

 

9. EQUITABLE RELIEF

 

Consultant hereby acknowledges that a breach by Consultant of any of the
provisions of this Agreement relating to Confidential Information, Company
proprietary information, or non-solicitation will cause Company irreparable
injury and damage for which remedies at law would be inadequate. Therefore,
Consultant hereby agrees that Company shall be entitled to seek injunctive
and/or other equitable relief to prevent a breach or threatened breach of this
Agreement, or any part of it, and to secure its performance.

 

 

 

 



10. TERMINATION

 

This Agreement shall remain in effect unless and until it is terminated as set
forth herein. This Agreement may be terminated by either party upon three (3)
months written notice to the other party. Upon termination or expiration of this
Agreement, Consultant shall promptly deliver all work product performed pursuant
to this Agreement, whether or not it is completed, and shall promptly comply
with any provisions of this Agreement regarding the return of Confidential
Information. Notwithstanding any termination of this Agreement, the provisions
of paragraphs 2(c), 4, 5, 6, 7, 8, 9, 10, 11, and 12 will survive.

 

11. RETURN OF MATERIALS

 

Consultant shall deliver to Company promptly upon request, or on the date of
termination, any and all Confidential Information, and copies or summaries
thereof.

 

12. GENERAL PROVISIONS

 

(a) This Agreement, together with any exhibits hereto, represents the full and
complete understanding between Consultant and Company and supersedes all prior
representations and understandings with respect to the subject matter hereof,
oral or written.

 

(b) All obligations under this Agreement shall be binding upon the heirs,
executors, administrators, or other legal representatives, and all successors
and permitted assigns of Consultant, and this Agreement shall inure to the
benefit of Company, its successors, and assigns.

 

(c) This Agreement may not be amended or modified, in whole or in part, except
by a written agreement signed by the parties that expressly amends terminates or
supersedes this Agreement.

 

(d) Consultant may not assign this Agreement or any right or obligation
hereunder or delegate any of its duties hereunder, whether by operation of law
or otherwise, without Company’s prior written consent, which Company may
withhold in its sole discretion. Any and all assignments or delegations without
such prior written consent shall be deemed void.

 

(e) If one or more provisions of this Agreement are declared invalid, illegal,
or unenforceable in any respect, the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

(f) In the event of any litigation in connection with, or concerning the subject
matter of, this Agreement, the prevailing party shall be entitled to recover its
attorneys’ fees, costs and expenses actually incurred in connection with such
litigation.

 

(g) This Agreement shall be governed by the laws of the State of California
without regards to its conflicts of laws principles, and each of the parties
hereto expressly consents to the sole and exclusive jurisdiction of the state
and federal courts located in San Francisco, California with respect to any
dispute arising out of or in connection with this Agreement. Notwithstanding the
preceding sentence, each party will be entitled to seek and obtain equitable
relief, by order, injunction or otherwise, to enforce its rights under this
Agreement in any jurisdiction.

 

 

 

 



(h) Notices given under this Agreement shall be in writing and shall be
addressed to a party at the address of such party designated below or at such
other address as a party may designate in a notice provided in accordance with
the foregoing. Any such notice shall be deemed given upon actual receipt, on the
fourth business day following deposit in the U.S. Mail, registered and postage
prepaid, on the next business day following delivery to an internationally
recognized express courier, expenses prepaid, for delivery from and within the
United States, or on the second business day following delivery to an
internationally recognized express courier, expenses prepaid, for delivery from
or outside the United States. Notices delivered electronically or by facsimile
will be deemed given upon receipt of delivery confirmation.

 

(i) This Agreement may be executed in counterparts, each of which will be
considered an original and all of which together shall constitute one
instrument. Facsimile or electronic signatures will have the same effect as
original signatures on this Agreement and otherwise in connection with this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date designated below.

 



David Brunton   Neonode Inc.       By:   By:          

Thomas Eriksson

Chief Executive Officer

 






Address:   651 Byrdee Way   Address:   Storgatan 23C, SE-114 55     Lafayette,
CA 94549     Stockholm, Sweden       Phone:   (925) 224-2125    Phone   +46 8
667 17 17 Cell:   (925) 768-0620        



 

 

 

